81679: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26882: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81679


Short Caption:SATICOY BAY, LLC, SER. 6212 LUMBER RIVER VS. PECOS-PARK SUNFLOWER HOACourt:Supreme Court


Related Case(s):78273


Lower Court Case(s):Clark Co. - Eighth Judicial District - A777677Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/31/2020 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay, LLC, Series 6212 Lumber RiverChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						Chet A. Glover
							(Former)
						
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentPecos-Park Sunflower Homeowners' AssociationSean L. Anderson
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						Timothy C. Pittsenbarger
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/25/2020Filing FeeFiling Fee due for Appeal. (SC)


08/25/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-31274




08/25/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-31285




08/25/2020Filing FeeE-Payment $250.00 from Roger P. Croteau. (SC)


08/25/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-31302




08/31/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC)20-31947




08/31/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-32021




09/04/2020Notice/IncomingFiled Notice of Disassociation (Chet A. Glover is no longer associated with the law firm of Roger P. Croteau & Associates, Ltd.). (SC)20-32679




09/25/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 28, 2020, at 1:30 pm. (SC).20-35416




11/30/2020Settlement Program ReportFiled Final Report/Other. Premediation discussions demonstrated that the case would not settle. (SC)20-43298




12/02/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-43618




12/07/2020Transcript RequestFiled Certificate that No Transcript is Being Requested. (SC)20-44334




02/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: March 16, 2021. (SC)21-05766




03/16/2021AppendixFiled Joint Appendix. (SC)21-07569




03/16/2021BriefFiled Appellant's Opening Brief. (SC)21-07618




04/13/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  April 29, 2021.  (SC)21-10669




04/29/2021BriefFiled Respondent Pecos-Park Sunflower Homeowners' Association's Answering Brief. (SC)21-12348




05/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: June 15, 2021. (SC)21-15125




06/15/2021BriefFiled Appellant's Reply Brief. (SC)21-17238




06/15/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26882




10/11/2021RemittiturIssued Remittitur. (SC).21-29071




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29071





Combined Case View